DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 01/28/2022, in which claims 1-3 and 5-21 are pending and ready for examination.

Response to Amendment
Claims 1, 6, and 19-20 are currently amended. Claim 21 is newly added.

Response to Argument
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102, 103, the Applicant argues, see Pg. 8-9, that the statistic value taught in Lim is a value computed in a statistic computation matter given a set of specific value, which is fundamentally different than “a number of occurrences … of the previously coded blocks over a time duration”.
Examiner cannot concur. The Applicant conclusively asserts that there is a fundamental difference between the statistic value taught in Lim and the recited limitation “a number of occurrences … of the previously coded blocks over a time duration” without providing any substantial reasoning. The statistic value taught in at least Para. [0117, 233-235] of Lim, which is associated with each of different intra-prediction modes used for luma blocks in Fig. 7 is equivalent to a number of occurrence of each of the set of intra prediction modes for previously coded blocks, wherein the statistical value, including frequencies for respective modes as in Para. [0117], is used to determine the intra-prediction mode of a corresponding chroma block.
The Applicant further argues, see Pg. 8-9, that Ko teaches accumulating frequencies of a neighbor block in a unit of a current block, meaning that a picture unit includes the current block, which is completely different than the statistical information associated with the previously coded blocks over a time duration.
. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9-10, 12-14, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim (US Pub. 20200413069 A1).

Regarding claim 1, Lim discloses a method for video processing, comprising (Lim; Fig. 1, 2, Para. [0120, 144]. A video coding system/method is used.): 
selecting, for a conversion between a current block of a video and a bitstream of the video, a first intra prediction mode based on at least a first set of history intra coding information that includes statistical information of a set of intra prediction modes of previously coded blocks, wherein the current block comprises a luma component and a chroma component, the first set of history intra coding information is used for the luma component (Lim; Fig. 1, 2, 5, 7, Para. [0117, 193, 233-235]. A current block includes luma signals and chroma signals, wherein a first set of statistical figures of intra prediction modes of previously coed blocks is used to determine/select a first intra prediction mode for a current block.),
wherein the statistical information comprises a number of occurrences of each of the set of intra prediction modes of the previously coded blocks over a time duration; or 
the statistical information comprises a number of occurrences of a part of the set of intra prediction modes of the previously coded blocks over a time duration (Lim; Para. [0117, 233-235]. The statistic value taught in at least Para. [0117, 233-235] of Lim, which is associated with each of different intra-prediction modes used for luma blocks in Fig. 7 is equivalent to a number of occurrence of each of the set of intra prediction modes for previously coded blocks, wherein the statistical value, including frequencies for respective modes as in Para. [0117], is used to determine the intra-prediction mode of a corresponding chroma block.); and 
performing the conversion based on the first intra prediction mode (Lim; Fig. 1, 2, 5, 7, Para. [0193, 198, 233-235]. Video data coding/conversion is done in accordance with different intra prediction modes including at least a first intra prediction mode.).

Regarding claim 2, Lim discloses the conversion includes encoding the current block into the bitstream (Lim; Para. [0121]. Video data coding/conversion includes encoding video data of blocks into a bitstream.).

Regarding claim 3, Lim discloses the conversion includes decoding the current block from the bitstream (Lim; Para. [0145, 147]. Video data coding/conversion includes decoding video data of blocks from a bitstream.).

Regarding claim 9, Lim discloses constructing a most probable mode (MPM) list based on at least the set of intra prediction modes (Lim; Para. [0209-213]. A MPM list is determined in accordance with at least a first set of intra prediction modes.).

adding intra prediction modes associated with spatial neighbors of the current block to the MPM list (Lim; Para. [0209-213]. Intra prediction modes associated with neighboring blocks is added to a MPM list.); adding a subset of the set of intra prediction modes to the MPM list (Lim; Para. [0209-213]. Intra prediction modes associated with neighboring blocks is added to a MPM list., wherein a subset of one or more modes is added to a MPM list.); pruning the MPM list (Lim; Para. [0209-213, 216]. A check/pruning for redundancy is performed.); and adding derived intra prediction modes to the MPM list (Lim; Para. [0209-213, 216]. A check/pruning for redundancy is performed, wherein determined/derived intra prediction modes are added to a MPM list.).

Regarding claim 12, Lim discloses the first set of history intra coding information is used for intra-mode coding the luma component, wherein the luma component is based on a first coding tree (Lim; Fig. 1, 2, 5, 7, Para. [0078, 210, 233-235]. A first set of history intra prediction information is associated/used for luma component, wherein the luma component is associated with a first coding tree.).

Regarding claim 13, Lim discloses a second set of history intra coding information is used for intra-mode coding the chroma component, wherein the chroma component is based on a second coding tree different from the first coding tree (Lim; Para. [0233-237, 78]. A intra prediction mode for a chroma component is determined in accordance with a second set of history intra prediction information corresponding to the position/size/shape of the chroma component, wherein a chroma component is associated with a second coding tree different from a first coding tree.).

Regarding claim 14, Lim discloses selecting the first intra prediction mode is further based on intra prediction modes of spatial neighbors of the current block or intra prediction modes of non-adjacent neighbors of the current block (Lim; Fig. 6, Para. [0233-237]. A first intra prediction mode is determined/selected in accordance with spatial neighboring blocks of a current block.).

(Lim; Para. [0706]. A video coding system includes a processor and a memory with processing steps for performing video coding.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 20 is directed to a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by an apparatus for video processing (Lim; Para. [0706]. A video coding system includes a processor and a memory with processing steps for performing video coding.), wherein the method comprises a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pub. 20200413069 A1) in view of Ko (US Pub. 20200275124 A1).


a method for video processing, comprising (Lim; Fig. 1, 2, Para. [0120, 144]. A video coding system/method is used.): 
selecting, for a conversion between a current block of a video and a bitstream of the video, a first intra prediction mode based on at least a first set of history intra coding information that includes statistical information of a set of intra prediction modes of previously coded blocks, wherein the current block comprises a luma component and a chroma component, the first set of history intra coding information is used for the luma component (Lim; Fig. 1, 2, 5, 7, Para. [0117, 193, 233-235]. A current block includes luma signals and chroma signals, wherein a first set of statistical figures of intra prediction modes of previously coed blocks is used to determine/select a first intra prediction mode for a current block.),
wherein the statistical information comprises a number of occurrences of each of the set of intra prediction modes of the previously coded blocks over a time duration; or 
the statistical information comprises a number of occurrences of a part of the set of intra prediction modes of the previously coded blocks over a time duration (Lim; Para. [0117, 233-235]. The statistic value taught in at least Para. [0117, 233-235] of Lim, which is associated with each of different intra-prediction modes used for luma blocks in Fig. 7 is equivalent to a number of occurrence of each of the set of intra prediction modes for previously coded blocks, wherein the statistical value, including frequencies for respective modes as in Para. [0117], is used to determine the intra-prediction mode of a corresponding chroma block.); and 
performing the conversion based on the first intra prediction mode (Lim; Fig. 1, 2, 5, 7, Para. [0193, 198, 233-235]. Video data coding/conversion is done in accordance with different intra prediction modes including at least a first intra prediction mode.).
While Lim discloses the above limitation,
Ko further teaches wherein the statistical information comprises a number of occurrences of each of the set of intra prediction modes of the previously coded blocks over a time duration; or 
the statistical information comprises a number of occurrences of a part of the set of intra prediction modes of the previously coded blocks over a time duration (Ko; Para. [0234-237]. the ).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system/method of Lim to adapt an intra prediction mode configuration approach, by incorporating Ko’s teaching wherein a number of occurrence frequencies of intra-prediction mode of neighbor block is accumulated for a current block, for the motivation to deriving an intra-prediction mode of a current block based on a MPM list (Ko; Abstract).

Regarding claim 2, modified Lim teaches the conversion includes encoding the current block into the bitstream (Lim; Para. [0121]. Video data coding/conversion includes encoding video data of blocks into a bitstream.).

Regarding claim 3, modified Lim teaches the conversion includes decoding the current block from the bitstream (Lim; Para. [0145, 147]. Video data coding/conversion includes decoding video data of blocks from a bitstream.).

Regarding claim 5, modified Lim teaches performing the conversion (Lim; See remarks regarding claim 1 above.).
But it does not specifically after performing the conversion: updating the set of history intra coding information, wherein a subsequent block of the current block is processed based on the updated history intra coding information.
However, Ko teaches after performing the conversion: updating the set of history intra coding information, wherein a subsequent block of the current block is processed based on the updated history intra coding information (Ko; Para. [0234-237]. A statistical information of a number of occurrences is accumulated and updated for each of different intra-prediction modes for a current block, after coding/conversion of a block, wherein a subsequent block is processed in accordance with accumulated/updated intra prediction information.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system/method of Lim to adapt an intra prediction mode configuration approach, by incorporating Ko’s teaching wherein a number of occurrence frequencies of intra-prediction mode of neighbor block is accumulated/updated for a current block, for the motivation to deriving an intra-prediction mode of a current block based on a MPM list (Ko; Abstract).

Regarding claim 6, Ko of modified Lim further teaches the updating comprises: accumulating the number of occurrences of the first intra prediction mode by k in the first set of history intra coding information, k being a positive integer (Ko; Para. [0234-237]. A statistical information of a number of occurrences is accumulated by at least a number of k=1, wherein k being a positive integer.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system/method of Lim to adapt an intra prediction mode configuration approach, by incorporating Ko’s teaching wherein a number of occurrence frequencies of intra-prediction mode of neighbor block is accumulated/updated for a current block, for the motivation to deriving an intra-prediction mode of a current block based on a MPM list (Ko; Abstract).

Regarding claim 7, Ko of modified Lim further teaches further each intra prediction mode in the first set of history intra coding information is associated with a limit for the number of occurrences, and the method further comprises: after the number of occurrences reaches the limit: reducing the number of occurrences based on a predefined rule (Ko; Para. [0234-237]. Each intra prediction mode with a set of history intra prediction information is associated with a limitation of N, wherein after N is reached, a number of occurrences is reduced in accordance with a rule.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system/method of Lim to adapt an (Ko; Abstract).

Regarding claim 8, Ko of modified Lim further teaches further the predefined rule comprises: dividing the number of occurrences by a first predefined value, or subtracting a second predefined value from the number of occurrences (Ko; Para. [0234-237]. Each intra prediction mode with a set of history intra prediction information is associated with a limitation of N, wherein after N is reached, a number of occurrences is reduced in accordance with a rule.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system/method of Lim to adapt an approach of determining occurrences of intra prediction modes, by incorporating Ko’s teaching wherein a number of occurrence frequencies of intra-prediction mode of neighbor block is accumulated/updated for a specific number of N blocks, for the motivation to deriving an intra-prediction mode of a current block based on a MPM list (Ko; Abstract).

Regarding claim 9, modified Lim teaches constructing a most probable mode (MPM) list based on at least the set of intra prediction modes (Lim; Para. [0209-213]. A MPM list is determined in accordance with at least a first set of intra prediction modes.).

Regarding claim 10, modified Lim teaches adding intra prediction modes associated with spatial neighbors of the current block to the MPM list (Lim; Para. [0209-213]. Intra prediction modes associated with neighboring blocks is added to a MPM list.); adding a subset of the set of intra prediction modes to the MPM list (Lim; Para. [0209-213]. Intra prediction modes associated with neighboring blocks is added to a MPM list., wherein a subset of one or more modes is added to a MPM list.); pruning the MPM list (Lim; Para. [0209-213, 216]. A check/pruning for redundancy is performed.); and adding derived intra prediction modes to the MPM list (Lim; Para. [0209-213, 216]. A check/pruning for redundancy is performed, wherein determined/derived intra prediction modes are added to a MPM list.).

Regarding claim 11, modified Lim teaches the MPM list (Lim; Para. [0209-213]. Intra prediction modes associated with neighboring blocks is added to a MPM list.).
But it does not specifically disclose reordering the MPM list based on the first set of history intra coding information, wherein the MPM list is reordered based on a descending order of the statistical information of the set of intra prediction modes.
However, Ko teaches reordering the MPM list based on the first set of history intra coding information, wherein the MPM list is reordered based on a descending order of the statistical information of the set of intra prediction modes (Ko; Para. [0234-237]. A MPM list is re-arranged in either descending order or ascending order in accordance with history intra coding information of a number of occurrences of intra prediction modes.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system/method of Lim to adapt an approach of determining occurrences of intra prediction modes, by incorporating Ko’s teaching wherein a number of occurrence frequencies of intra-prediction mode of neighbor block is accumulated/updated to re-order a MPM list, for the motivation to deriving an intra-prediction mode of a current block based on a MPM list (Ko; Abstract).

Regarding claim 12, modified Lim teaches the first set of history intra coding information is used for intra-mode coding the luma component, wherein the luma component is based on a first coding tree (Lim; Fig. 1, 2, 5, 7, Para. [0078, 210, 233-235]. A first set of history intra prediction information is associated/used for luma component, wherein the luma component is associated with a first coding tree.).

Regarding claim 13, modified Lim teaches a second set of history intra coding information is used for intra-mode coding the chroma component, wherein the chroma component is based on a second coding tree different from the first coding tree (Lim; Para. [0233-237, 78]. A intra prediction mode for a chroma component is determined in accordance with a second set of history intra prediction information corresponding to the position/size/shape of the chroma component, wherein a chroma component is associated with a second coding tree different from a first coding tree.).

Regarding claim 14, modified Lim teaches selecting the first intra prediction mode is further based on intra prediction modes of spatial neighbors of the current block or intra prediction modes of non-adjacent neighbors of the current block (Lim; Fig. 6, Para. [0233-237]. A first intra prediction mode is determined/selected in accordance with spatial neighboring blocks of a current block.).

Regarding claim 15, Lim disclose selecting the first intra prediction mode based on at least intra prediction modes associated with non-adjacent neighbors of the current block (Lim; Fig. 6, Para. [0233-237]. A first intra prediction mode is determined/selected in accordance with spatial neighboring blocks of a current block.).
 But it does not specifically disclose selecting the first intra prediction mode based on at least intra prediction modes associated with non-adjacent neighbors of the current block.
However, Ko teaches selecting the first intra prediction mode based on at least intra prediction modes associated with non-adjacent neighbors of the current block (Ko; Para. [0234-237]. A first intra prediction mode is determined/selected in accordance with intra prediction modes of non-adjacent blocks neighboring at least a N previous block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system/method of Lim to adapt an approach of determining occurrences of intra prediction modes, by incorporating Ko’s teaching wherein a number of occurrence frequencies of intra-prediction mode of neighbor block is accumulated/updated to re-order a MPM list, for the motivation to deriving an intra-prediction mode of a current block based on a MPM list (Ko; Abstract).

constructing a most probable mode (MPM) list based on the intra prediction modes associated with the non-adjacent neighbors of the current block, wherein the conversion is performed further based on the MPM list (Ko; Para. [0234-237, 268]. A MPM list is determined based on intra prediction modes of non-adjacent blocks neighboring at least a N previous block, wherein video coding/conversion is done in accordance with a MPM list.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system/method of Lim to adapt an approach of determining occurrences of intra prediction modes, by incorporating Ko’s teaching wherein a number of occurrence frequencies of intra-prediction mode of neighbor block is accumulated/updated to re-order a MPM list, for the motivation to deriving an intra-prediction mode of a current block based on a MPM list (Ko; Abstract).

Regarding claim 17, modified Lim teaches constructing the MPM list comprises: adding intra prediction modes associated with adjacent neighbors of the current block to the MPM list (Lim; Para. [0209-213]. Intra prediction modes associated with neighboring blocks is added to a MPM list.); pruning the MPM list (Lim; Para. [0209-213, 216]. A check/pruning for redundancy is performed.); and adding derived intra prediction modes to the MPM list (Lim; Para. [0209-213, 216]. A check/pruning for redundancy is performed, wherein determined/derived intra prediction modes are added to a MPM list.).
But it does not specifically disclose adding the intra prediction modes associated with the non-adjacent neighbors of the current block to the MPM list.
However, Ko teaches constructing the MPM list comprises: adding the intra prediction modes associated with the non-adjacent neighbors of the current block to the MPM list (Ko; Para. [0234-237, 268]. A MPM list is determined based on intra prediction modes of non-adjacent blocks neighboring at least a N previous block, wherein intra prediction modes of non-adjacent blocks are added to a MPM list.); pruning the MPM list (Ko; Para. [0195]. A check/pruning for redundancy is performed.); and adding derived intra prediction modes to the MPM list (Ko; Para. [0193-196, 234-237]. A check/pruning for redundancy is performed, wherein determined/derived intra prediction modes are added to a MPM list.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system/method of Lim to adapt an approach of determining occurrences of intra prediction modes, by incorporating Ko’s teaching wherein a number of occurrence frequencies of intra-prediction mode of neighbor block is accumulated/updated to re-order a MPM list, for the motivation to deriving an intra-prediction mode of a current block based on a MPM list (Ko; Abstract).

Claim 19 is directed to an apparatus for video processing, comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor (Lim; Para. [0706]. A video coding system includes a processor and a memory with processing steps for performing video coding.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 20 is directed to a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by an apparatus for video processing (Lim; Para. [0706]. A video coding system includes a processor and a memory with processing steps for performing video coding.), wherein the method comprises a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Regarding claim 21, Ko of modified Lim further teaches each intra prediction mode in the first set of history intra coding information is associated with a limit for the number of occurrences (Ko; Para. [0234-236]. Each of different intra prediction modes is associated with at least a limit of N for a number of frequencies.), and the method further comprises: after the number of occurrences reaches the limit: reducing the number of occurrences based on a predefined rule (Ko; Para. [0234-236]. For frequencies reaching the limit of N, the frequencies is reduced in accordance with a rule.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pub. 20200413069 A1) in view of Ko (US Pub. 20200275124 A1), as applied to claim 16, and further in view of Zhang (US Pub. 20180063553 A1).

Regarding claim 18, Ko of modified Lim teaches reordering intra prediction modes that are in the MPM list according to the intra prediction modes associated with the non-adjacent neighbors of the current block (Ko; Para. [0234-237, 268]. A MPM list is determined based on intra prediction modes of non-adjacent blocks neighboring at least a N previous block, wherein intra prediction modes are re-arranged/re-ordered in accordance with non-adjacent blocks neighboring at least a N previous block.), wherein the intra prediction modes associated with the non-adjacent neighbors of the current block are associated with a higher priority for the reordering (Ko; Para. [0234-237, 268]. A MPM list is determined based on intra prediction modes of non-adjacent blocks neighboring at least a N previous block, wherein intra prediction modes are re-arranged/re-ordered in accordance with non-adjacent blocks neighboring at least a N previous block, wherein intra prediction modes of non-adjacent blocks include either a higher occurrence or a lower occurrence for re-arranging/re-ordering.).
But it does not specifically teach reordering intra prediction modes that are not in the MPM list.
However, Zhang teaches reordering intra prediction modes that are not in the MPM list (Zhang; Para. [0168, 171]. Intra prediction modes that are not in the MPM list are re-ordered.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system/method of modified Lim to adapt an approach of intra prediction mode list ordering, by incorporating Zhang’s teaching wherein a number of intra prediction mode candidate is re-ordered, for the motivation to obtain derived intra prediction mode candidates for providing a MPM list (Zhang; Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US Pub. 20160182905 A1) teaches an intra prediction coding method that uses intra prediction mode of top and left neighboring modes.
Ma (US Pub. 20220030228 A1) teaches a video coding system that perform matrix-based intra prediction modes using a MPM list.
Heo (US Pub. 20210352321 A1) teaches a video encoding system that configures an MPM by deriving candidate intra prediction modes using top and left neighboring blocks.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALBERT KIR/             Primary Examiner, Art Unit 2485